                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MAURY CARSON MORRIS,

            Petitioner,

v.                                      Case No: 2:18-cv-234-FtM-29CM
                                          Case No. 2:14-CR-20-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                             OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#326) 1 and Memorandum in Support (Cv. Doc. #2) filed on April 9,

2018.    The government filed a Response in Opposition to Motion

(Cv. Doc. #8) on June 4, 2018.

                                       I.

       On May 14, 2014, a federal grand jury in Fort Myers, Florida

returned    a   nine-count    Indictment    (Cr.   Doc.   #31)   charging

petitioner with conspiracy to possess with intent to distribute

cocaine, crack cocaine, and heroin, in violation of 21 U.S.C. §

841 and § 846 (Count One), and possession with intent to distribute



1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
and distribution of heroin and cocaine, in violation of 21 U.S.C.

841 and § 2 (Count Seven).         Petitioner was not charged in the

remaining counts.

     On March 20, 2015, the jury returned a Verdict (Cr. Doc. #194)

of guilty on the conspiracy to possess with intent to distribute

cocaine, and to possess with intent to distribute heroin, but not

guilty as to the cocaine base.        The jury also returned a guilty

verdict    on   the   possession    with    intent   to    distribute   and

distribution of cocaine.

     On July 20, 2015, the Court sentenced petitioner to a term of

imprisonment of 180 months, followed by a term of supervised

release.    (Cr. Doc. #237.)     Judgment (Cr. Doc. #238) was filed on

July 21, 2015.        Petitioner timely appealed, and the Eleventh

Circuit affirmed his convictions and sentence on April 12, 2017.

(Cr. Doc. #307.)      Petitioner did not challenge his sentence on

appeal.    United States v. Lesane, 685 F. App'x 705, 714 (11th Cir.

2017).

     Petitioner’s      current   motion     was   timely   filed   as   the

government agrees.     (Cv. Doc. #8, p. 5.)

                                      II.

     A. Evidentiary Hearing Standard

     A district court shall hold an evidentiary hearing on a habeas

petition “unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief. . .



                                   - 2 -
.” 28 U.S.C. § 2255(b).   “[I]f the petitioner alleges facts that,

if true, would entitle him to relief, then the district court

should order an evidentiary hearing and rule on the merits of his

claim.”   Aron v. United States, 291 F.3d 708, 714-15 (11th Cir.

2002) (citation omitted).       However, a “district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations are affirmatively contradicted by the record, or the

claims are patently frivolous.”     Id. at 715. See also Gordon v.

United States, 518 F.3d 1291, 1301 (11th Cir. 2008) (a hearing is

not   necessarily   required   whenever   ineffective   assistance   of

counsel is asserted).   To establish entitlement to an evidentiary

hearing, petitioner must “allege facts that would prove both that

his counsel performed deficiently and that he was prejudiced by

his counsel’s deficient performance.”     Hernandez v. United States,

778 F.3d 1230, 1232-33 (11th Cir. 2015).    Viewing the facts alleged

in the light most favorable to petitioner, the Court finds that

the record establishes that petitioner is not entitled to relief,

and therefore an evidentiary hearing is not required.

      B. Ineffective Assistance of Counsel Standard

      The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.      To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness, and



                                 - 3 -
(2) prejudice resulted because there is a reasonable probability

that,    but    for     the   deficient     performance,      the    result      of   the

proceeding would have been different.                  Hinton v. Alabama, ___ U.S.

___,    134    S.   Ct.   1081,     1087-88      (2014)    (citing    Strickland      v.

Washington, 466 U.S. 668, 687, 694 (1984) and Padilla v. Kentucky,

559 U.S. 356, 366 (2010)).                “Because a petitioner's failure to

show either deficient performance or prejudice is fatal to a

Strickland claim, a court need not address both Strickland prongs

if the petitioner fails to satisfy either of them.”                           Kokal v.

Sec'y, Dep't of Corr., 623 F.3d 1331, 1344 (11th Cir. 2010)

(citations omitted).

       The     proper     measure    of    attorney       performance      is     simply

reasonableness under prevailing professional norms considering all

the    circumstances.          Hinton,     134    S.    Ct.   at    1088   (citations

omitted).       “A fair assessment of attorney performance requires

that every effort be made to eliminate the distorting effects of

hindsight,       to     reconstruct       the     circumstances       of    counsel's

challenged conduct, and to evaluate the conduct from counsel's

perspective at the time.”            Strickland, 466 U.S. at 689.               See also

Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (the Court looks to

facts at the time of counsel’s conduct).                   This judicial scrutiny

is    highly    deferential,        and    the    Court    adheres    to    a     strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.                Strickland, 466 U.S. at 689-



                                          - 4 -
90.   To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.           Rose v.

McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); Hall v. Thomas, 611

F.3d 1259, 1290 (11th Cir. 2010).           Additionally, an attorney is

not ineffective for failing to raise or preserve a meritless issue.

United States v. Winfield, 960 F.2d 970, 974 (11th Cir. 1992);

Ladd v. Jones, 864 F.2d 108, 109-10 (11th Cir. 1989).

      C. Merits

      Petitioner argues that his sentence should not have been

enhanced under U.S. Sentencing Guidelines § 4B1.1 because one of

the prior offenses used to designate him as a career offender was

not a qualifying controlled substance offense.         Petitioner argues

that the issue was not raised on direct appeal because the basis

for the argument did not arise until the decision issued in United

States v. Mathis, 136 S. Ct. 2243 (2016).             Petitioner argues

ineffective assistance of counsel for the failure to raise the

career offender enhancement issue.           The government agrees that

petitioner’s claim is cognizable in the context of an ineffective

assistance of counsel claim.

      1. Original Sentence

      Under   the    2014    U.S.     Sentencing    Guidelines   Manual,

petitioner’s Base Offense Level was a 24 based on the drug quantity

of at least 100 kilograms of marijuana but less than 400 kilograms

of marijuana.     Petitioner was deemed a career offender because he



                                    - 5 -
was at least 25 years old when he committed the current controlled

substance offenses, and petitioner had the following two prior

felony convictions for a controlled substance offense:

       (a)   Sale or Delivery of Cocaine, Lee County Circuit Court,

             Docket No. 02-CF-4765, a felony controlled substance

             offense, convicted on May 7, 2003, and

       (b)   Possess Cocaine with Intent to Distribute Within 1,000ft

             of a Church, Miami-Dade County Circuit Court, Docket No.

             05-CF-38711,   a    felony      controlled     substance   offense,

             convicted on November 21, 2007.

       As a career offender, petitioner’s Total Offense Level became

a 32, and his Criminal History Category was a VI.                  This provided

a    range   of   imprisonment   of    210    months   to    262   months.   At

sentencing, counsel argued that petitioner’s criminal history was

overrepresented, and that for this reason, petitioner had an

objection to the career offender application.               (Cr. Doc. #284, pp.

13-14.)      Counsel argued that the prior drug convictions were for

very small quantities, one was $60 worth of drugs, and one of them

only had an imposed sentence of 4 months and 28 days.                    Counsel

asked that the criminal history category be reduced to a Category

V.    (Id., p. 14.)    As to the career offender application, counsel

made the same argument as to why it should not apply, i.e. the

non-seriousness of the offenses.




                                      - 6 -
     The Court found that the U.S. Probation Office properly scored

petitioner as a career offender but also found it did not preclude

the Court from considering a downward departure.                (Id., p. 19.)

In the end, the Court did not find that a person with seven felony

convictions       and     multiple     misdemeanor        convictions      was

overrepresented in his criminal history.          (Id.)   Counsel requested

a variance on the career offender application and petitioner

himself stated that the Court was “really, really over-sentencing

[him] on the charges that [he] was convicted of.”               (Id., p. 22.)

The Court found a variance was appropriate after considering

“Defendant's criminal history, the nature of the offenses, the

point level, the Defendant's involvement in the conspiracy, and

the date. . . .”         (Id., p. 28.)       The Court imposed a sentence

below this guideline range noting petitioner’s criminal history

and limited role in the offense of conviction in addition to all

other factors identified in 18 U.S.C. § 3553(a)(1)-(7).             (Cr. Doc.

#314.)

     2. Career Offender Status

     A defendant is a career offender if he or she was “at least

eighteen years old at the time the defendant committed the instant

offense of conviction”; “the instant offense of conviction is a

felony that is either a crime of violence or a controlled substance

offense”;   and   “the    defendant    has   at   least   two   prior   felony




                                     - 7 -
convictions of either a crime of violence or a controlled substance

offense.”      U.S. Sentencing Guidelines Manual § 4B1.1(a).

            The term “controlled substance offense” means
            an offense under federal or state law,
            punishable   by   imprisonment   for  a   term
            exceeding one year, that prohibits the
            manufacture, import, export, distribution, or
            dispensing of a controlled substance (or a
            counterfeit substance) or the possession of a
            controlled   substance   (or   a   counterfeit
            substance) with intent to manufacture, import,
            export, distribute, or dispense.

U.S. Federal Sentencing Guidelines Manual § 4B1.2(b).                     For a

divisible statute like Fla. Stat. § 893.13, the Court uses a

“modified   categorical     approach”     by    looking   at   the   underlying

documents to determine what crime, and with what elements, a

defendant was convicted of.           Mathis v. United States, 136 S. Ct.

2243, 2249 (2016).       The Court no longer needs to “search for the

elements of the “generic” federal definition of a ‘controlled

substance offense’ because that term was already defined in the

Sentencing Guidelines.”         United States v. Riley, 651 F. App'x 886,

888 (11th Cir. 2016) (citing United States v. Smith, 775 F.3d 1262,

1267 (11th Cir. 2014)), cert. denied, 137 S. Ct. 324, 196 L. Ed.

2d 236 (2016).

        a. The 2002 Conviction

      In 2002, it was unlawful “to sell, manufacture, or deliver,

or   possess    with   intent    to   sell,    manufacture,    or    deliver,   a

controlled substance.”      Fla. Stat. § 893.13(1)(a) (2002).           Because




                                      - 8 -
the statute provides 6 alternative elements, it is considered a

divisible statute.         Spaho v. United States Attorney Gen., 837 F.3d

1172, 1177 (11th Cir. 2016).

     The 2002 Information reflects charges for the unlawful sale

or delivery of cocaine, a Second Degree Felony, in violation of

Fla. Stat. § 893.13(1)(a), and possession of cocaine, a Third

Degree     Felony,    in    violation    of     Fla.   Stat.    §   893.13(6)(a).

Petitioner entered a plea of nolo contendere to both counts and

was adjudicated guilty.         (Cv. Doc. #8-1.)

         b. The 2005 Conviction

     In late 2005, it was “unlawful for any person to sell,

manufacture,     or    deliver,    or     possess      with    intent   to   sell,

manufacture, or deliver, a controlled substance not authorized by

law in, on, or within 1,000 feet of a physical place for worship

at which a church or religious organization regularly conducts

religious services or within 1,000 feet of a convenience business.”

Fla. Stat. § 893.13(1)(e) (2005).

     The       2005        Information          charged       petitioner      with

cocaine/sale/possess w/intent to sell w/i 1000 FT of a Church or

Convenience Store.         In Count 1 it states that petitioner did sell,

manufacture, or deliver cocaine within 1,000 feet of Liberty City

Church, which regularly conducts religious services, in violation

of Fla. Stat. § 893.13(1)(e)1.           Petitioner entered a plea of guilty

and was adjudicated guilty.         (Cv. Doc. #8-2.)



                                        - 9 -
     It is well settled that Section 893.13(1) is considered both

a “serious drug offense” and a “controlled substance offense”.

United States v. Smith, 775 F.3d 1262, 1268 (11th Cir. 2014).            The

sale or delivery of cocaine clearly qualifies as a controlled

substance offense, and therefore the motion will be denied on the

merits.    See, e.g., United States v. Washington, 707 F. App'x 687,

690 (11th Cir. 2017), cert. denied, 138 S. Ct. 692 (2018) (a

conviction under Fla. Stat. § 893.13(1) qualifies as a serious

drug offense); United States v. Williams, 700 F. App'x 895, 898

(11th Cir. 2017) (holding that Fla. Stat. § 893.13(1)(a) qualifies

as a serious drug offense under the Armed Career Criminal Act).

     As to the argument that Florida defines sale to include the

broader “offer to sell”, the Court finds no merit as no such

alternative is listed in the statute.

     3. Ineffective Assistance

     Petitioner argues that counsel did not object to the prior

convictions    as    proper   predicate      offenses,   but   rather   only

questioned the seriousness of the offenses for purposes of the

career    offender   enhancement.      Petitioner    further   argues   that

counsel failed to preserve an objection to the career offender

enhancement for appellate and collateral review.                While true

statements, the Court finds that the arguments are without merit.

     As discussed above, there was no basis to argue that the

predicate offenses should not be counted.           Both clearly qualified



                                    - 10 -
as controlled substance offenses based on the Information filed in

each case.    The only viable argument that could have been made was

that the offenses were actually minor, and counsel was successful

in arguing for a variance.      Petitioner cannot show prejudice.     The

motion will be denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.      Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #326) is DENIED.

     2.    The Clerk of the Court shall enter judgment accordingly

and close the civil file.       The Clerk is further directed to place

a copy of the civil Judgment in the criminal file.

     IT IS FURTHER ORDERED:

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.       A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.    28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).        To make such a

showing,   Petitioner   “must    demonstrate   that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282



                                  - 11 -
(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).   Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this     11th   day

of October, 2018.




Copies:
Petitioner
AUSA




                             - 12 -
